Name: Council Decision (CFSP) 2016/1341 of 4 August 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international security;  international affairs;  maritime and inland waterway transport;  international trade;  defence;  Asia and Oceania
 Date Published: 2016-08-05

 5.8.2016 EN Official Journal of the European Union L 212/116 COUNCIL DECISION (CFSP) 2016/1341 of 4 August 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP (1), which replaced Decision 2010/800/CFSP (2) and, inter alia, implemented United Nations Security Council Resolutions (UNSCRs) 1718 (2006), 1874 (2009), 2087 (2013) and 2094 (2013). (2) On 2 March 2016, the UN Security Council adopted UNSCR 2270 (2016) providing for new measures against the Democratic People's Republic of Korea (DPRK). (3) On 31 March 2016, the Council adopted Decision (CFSP) 2016/476 (3) giving effect to these measures. (4) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (4), which replaced Decision 2013/183/CFSP and, inter alia, implemented UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013) and 2270 (2016). (5) UNSCR 2270 (2016) provides for the designation of additional goods to which prohibitions on the transfer, procurement and provision of technical assistance also apply. The Committee established pursuant to paragraph 12 of UNSCR 1718 (2006) considered a list of weapons of mass destruction-related items, materials, equipment, goods and technology to be identified and designated as sensitive goods. (6) Furthermore, the Council considers that the prohibition on the entry into ports of any vessel that is owned, operated or crewed by the DPRK should also apply to DPRK flagged vessels. (7) Further action by the Union is needed in order to implement the measures provided for in this Decision. (8) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/849 is amended as follows: (1) in Article 1(1), point (b) is replaced by the following: (b) all items, materials, equipment, goods and technology, as determined by the UN Security Council or the Committee established pursuant to paragraph 12 of UNSCR 1718 (2006) ( the Sanctions Committee ) in accordance with paragraph 8(a)(ii) of UNSCR 1718 (2006), paragraph 5(b) of UNSCR 2087 (2013), paragraph 20 of UNSCR 2094 (2013) and paragraph 25 of UNSCR 2270 (2016), which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes;; (2) in Article 18, paragraph 1 is replaced by the following: 1. Member States shall prohibit the entry into their ports of any vessel that is owned, operated, crewed or flagged by the DPRK.. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (OJ L 111, 23.4.2013, p. 52). (2) Council Decision 2010/800/CFSP of 22 December 2010 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Common Position 2006/795/CFSP (OJ L 341, 23.12.2010, p. 32 ). (3) Council Decision (CFSP) 2016/476 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 85, 1.4.2016, p. 38). (4) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79).